OPINION — AG — ** OIL COMPANY — BUSINESS CORPORATION ACT — REAL ESTATE ** (1) ALL INSTANCES WHERE ANY REAL ESTATE IS OWNED OR HELD BY OR FOR A CORPORATION IN VIOLATION OF 18 Ohio St. 1.20 [18-1.20], 18 Ohio St. 1.21 [18-1.21], THE PERCENTAGE PENALITIES THEREFORE PRESCRIBED IN 18 Ohio St. 1.23 [18-1.23] ARE TO BE COMPUTED AGAINST THE ASSESSED VALUE OF SUCH "REAL PROPERTY" (AS THAT TERM IS DEFINED IN 68 Ohio St. 15.3 [68-15.3]) AS SHOWN ON THE ASSESSMENT AND TAX ROLLS FOR THE PROPER YEAR; AND THAT THIS WOULD BE TRUE (ASSUMING SUCH A SITUATION TO BE POSSIBLE) EVEN THOUGH THE BUILDING AND OTHER IMPROVEMENTS LOCATED THEREON AND OWNED BY THE SAME CORPORATION (THE VALUE OF WHICH IS INCLUDED IN SUCH ASSESSED VALUE OF THE " REAL PROPERTY " AS SHOWN ON SUCH ASSESSMENT TAX ROLLS) BE NECESSARY AND PROPER FOR CARRYING ON THE BUSINESS FOR WHICH THE CORPORATION HAS BEEN LAWFULLY FORMED OR DOMESTICATED IN THIS STATE, AND BE USED FOR SUCH PURPOSE. (2) AN OIL COMPANY OWNS AND HOLDS THE FEE SIMPLE TITLE TO CERTAIN REAL ESTATE IN YOUR COUNTY, WHICH THE CORPORATION HAS INCLUDED IN ITS STATEMENT OF REAL ESTATE OWNED OR HELD IN VIOLATION OF 18 Ohio St. 1.20 [18-1.20] ; THAT THERE ARE LOCATED UPON THE LAND INVOLVED CERTAIN " BUILDINGS AND OTHER IMPROVEMENTS " WHICH ARE ALSO OWNED BY THE SAME CORPORATION AND WHICH IT CONTENDS ARE NECESSARY AND PROPER FOR CARRYING OUT BUSINESS FOR WHICH IT WAS FORMED OR DOMESTICATED IN THIS STATE; THAT, IN ITS STATEMENT OF REAL ESTATE OWNED AND HELD IN VIOLATION OF THE STATUTES THE CORPORATION SHOWNS THE AMOUNT OF THE VALUE OF THE " LAND " AS LISTED SEPARATELY FROM THE " IMPROVEMENTS " THEREON ON THE ASSESSMENT ROLLS FOR THE PROPER YEAR, THE CLAIMS THAT THE VALUE OF THE " IMPROVEMENTS " AS ** LISTED SEPARATELY ON THE ASSESSMENT ROLLS SHOULD NOT BE TAKEN INTO CONSIDERATION IN COMPUTING THE PENALTY PRESCRIBED IN 18 Ohio St. 1.23 [18-1.23]. IS THIS CORRECT. SEE OPINION. CITE: 18 Ohio St. 1.20 [18-1.20], 18 Ohio St. 1.23 [18-1.23] [18-1.23], 68 Ohio St. 15.3 [68-15.3], OPINION NO. APRIL 15, 1953 — NEECE, 18 Ohio St. 86 [18-86], 18 Ohio St. 86 [18-86](L), 68 Ohio St. 15.53 [68-15.53], 68 Ohio St. 15.52 [68-15.52], ARTICLE XXII, SECTION 2 68 Ohio St. 15.4 [68-15.4] (JAMES C. HARKIN)